MEMORANDUM **
David M. Giba appeals pro se the district court’s grant of summary judgment in his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review for abuse of discretion a denial of a motion for appointment of counsel under 28 U.S.C. § 1915. Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir.1997). We also review for abuse of discretion discovery rulings. Klingele v. Eikenberry, 849 F.2d 409, 412 (9th Cir.1988).
Because Giba failed to demonstrate the exceptional circumstances necessary for appointment of counsel in a section 1983 action, the district court did not abuse its discretion by denying the motion. Rand, 113 F.3d at 1525.
The district court likewise did not abuse its discretion when it denied plaintiffs discovery motions and final motion for extension of time. None of the information plaintiff hoped to discover would have raised an issue of material fact sufficient to prevent summary judgment. The district court had previously accommodated Giba’s requests for more time and allowed plaintiff an additional 60 days to file responses to defendants’ motions for summary judgment and partial judgment on the pleadings. There was no error.
The district court did not abuse its discretion by summarily granting defendants’ motion to copy Giba’s medical records. The motion was made in response to plaintiffs request for production of his own medical and mental health records.
To the extent Giba contends the district court erred by granting summary judgment for defendants, we review the grant *606of summary judgment de novo. Weiner v. San Diego County, 210 F.3d 1025, 1028 (9th Cir.2000). Giba presented no evidence that a genuine issue of material fact was in dispute. The evidence supports the district court’s conclusion that Giba was not denied due process during his prison disciplinary hearing. Wolff v. McDonnell, 418 U.S. 539, 558-66, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). Therefore, the grant of summary judgment for defendants was proper.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.